MEMORANDUM **
Santiago Cristobal Zarate, a native and citizen of Mexico, petitions for review of *546the Board of Immigration Appeals’ order summarily affirming the immigration judge’s (“IJ”) order pretermitting his applications for asylum, withholding of removal, and cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, San-gha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997), and we deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum because even if all of the claims made in Zarate’s asylum application and proffered by his attorney were accepted, he did not state a basis for asylum. See id. at 1486 (stating the statutory requirement that persecution must be on account of an enumerated ground).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.